 In the Matter of NEW YORK STEAM LAUNDRY, INC., ARRow Zomuo DRYCLEANERS, AND NEW YORK LAUNDRY,1 EMPLOYERandLAUNDRYWORKERS INTERNATIONAL UNION, LOCAL No. 337, AFL, PetitionerCase No. 10-RC-241.-Decided October 26, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSNew York Steam Laundry, Inc., a Florida corporation, is a non-operating parent corporation which owns and controls, through itsBoard of Directors, the following businesses : New York Laundry,Arrow Zorric Dry Cleaners, and Domestic Laundry? It does not dobusiness in its own name, although it establishes the over-all operatingpolicy of its three companies, each of which is under the direction of ageneral manager who is appointed by the Board of Directors and isan officer of the parent corporation.New York Laundry is engaged in the wholesale and retail processingof laundry and, in addition, acts as a soliciting agent for the ArrowZorric Dry Cleaners which pays it a commission on a volume basis.The wholesale department processes laundry for railroads, thePullman Company, hotels, rooming houses, and a wholesale linenservice.None of this work is delivered outside the State. Its grossannual business is approximately $208,000, about 50 percent of whichrepresents services to railroads and the Pullman Company. The valueof raw materials and equipment purchased annually for this depart-1The names of the Employers appear as amended at the hearing.2Domestic Laundry did not present any commerce data or information at the hearingand the Petitioner does not seek to represent any of the employees of this company.80 N. L.R. B., No. 2.4 NEW YORK STEAM LAUNDRY, INC.5ment is approximately $25,000, 5 percent of which is purchased andshipped in from outside the State.The retail department furnishes laundry service to individuals, allof whom reside in the State of Florida. Its gross annual income isapproximately $531,000.The value of raw materials and equipmentpurchased annually for this department is approximately $72,000, 5percent of which is purchased and shipped in from outside the State.Arrow Zorric Dry Cleaners is engaged in the retail dry cleaningbusiness, and also operates a fur cleaning and glazing business. Itcontracts with various laundries, including the New York Laundry,for the solicitation of dry cleaning on a commission basis, and withseveral large department stores for the storage of furs for store cus-tomers.During the past year its gross income was approximately$215,000, all of which was for services performed within the State.During the same period the value of raw materials and equipment pur-chased was approximately $25,000, 8 to 10 percent of which was pur-chased and shipped in from outside the State.The Employers assert that they are not engaged in commerce withinthe meaning of the Act. Although we do not find that the operationsof the Employers are unrelated to commerce, we believe that the Em-ployers' operations are essentially local and that to assert jurisdictionin this case would not effectuate the policies of the Act.3The petition,therefore, will be dismissed.ORDERIT ISHEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives of New York Steam Laundry, Inc., ArrowZorric Dry Cleaners, and New York Laundry, filed herein by LaundryWorkers International Union, Local No. 337, AFL, be, and it herebyis, dismissed.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.Cf.Matter of Barnett Optical Corporation,79 N. L.R B 1133.[Seeinfra,80 N. L.R. B. 1597, for Supplemental Decision,Order, and Direction ofElection.]